 Case 3:19-cv-02384-DMS-LL Document 1 Filed 12/11/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10     Chris Langer,                           Case No. '19CV2384 DMS LL
11                Plaintiff,
                                               Complaint For Damages And
12        v.                                   Injunctive Relief For Violations
                                               Of: American’s With Disabilities
13     Euclid Avenue, LLC, a California        Act; Unruh Civil Rights Act
       Limited Liability Company;
14     Phillip's Appliances Inc., a
       California Corporation; and Does 1-
15     10,
16                Defendants.
17
18         Plaintiff Chris Langer complains of Euclid Avenue, LLC, a California
19   Limited Liability Company; Phillip's Appliances Inc., a California
20   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. He is a
24   paraplegic who cannot walk and who uses a wheelchair for mobility. He has
25   a specially equipped van with a ramp that deploys out of the passenger side of
26   his van and he has a Disabled Person Parking Placard issued to him by the
27   State of California.
28     2. Defendant Euclid Avenue, LLC owned the real property located at or


                                           1

     Complaint
 Case 3:19-cv-02384-DMS-LL Document 1 Filed 12/11/19 PageID.2 Page 2 of 7




 1   about 8495 La Mesa Blvd., La Mesa, California, in November 2019.
 2     3. Defendant Euclid Avenue, LLC owns the real property located at or
 3   about 8495 La Mesa Blvd., La Mesa, California, currently.
 4     4. Defendant Phillip's Appliances Inc. owned Phillip’s Maytag Home
 5   Appliance Center located at or about 8495 La Mesa Blvd., La Mesa,
 6   California, in November 2019.
 7     5. Defendant Phillip's Appliances Inc. owns Phillip’s Maytag Home
 8   Appliance Center (“Store”) located at or about 8495 La Mesa Blvd., La Mesa,
 9   California, currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein, including
15   Does 1 through 10, inclusive, is responsible in some capacity for the events
16   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
17   will seek leave to amend when the true names, capacities, connections, and
18   responsibilities of the Defendants and Does 1 through 10, inclusive, are
19   ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
26   action, arising from the same nucleus of operative facts and arising out of the
27   same transactions, is also brought under California’s Unruh Civil Rights Act,
28   which act expressly incorporates the Americans with Disabilities Act.


                                             2

     Complaint
 Case 3:19-cv-02384-DMS-LL Document 1 Filed 12/11/19 PageID.3 Page 3 of 7




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     10. Plaintiff went to the Store in November 2019 with the intention to avail
 7   himself of its goods and to assess the business for compliance with the
 8   disability access laws.
 9     11. The Store is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide accessible parking in conformance with the ADA Standards as it
13   relates to wheelchair users like the plaintiff.
14     13. On information and belief the defendants currently fail to provide
15   accessible parking.
16     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
17   personally encountered these barriers.
18     15. By failing to provide accessible facilities, the defendants denied the
19   plaintiff full and equal access.
20     16. The failure to provide accessible facilities created difficulty and
21   discomfort for the Plaintiff.
22     17. The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25     18. The barriers identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the
27   Department of Justice as presumably readily achievable to remove and, in
28   fact, these barriers are readily achievable to remove. Moreover, there are


                                              3

     Complaint
 Case 3:19-cv-02384-DMS-LL Document 1 Filed 12/11/19 PageID.4 Page 4 of 7




 1   numerous alternative accommodations that could be made to provide a greater
 2   level of access if complete removal were not achievable.
 3     19. Plaintiff will return to the Store to avail himself of its goods and to
 4   determine compliance with the disability access laws once it is represented to
 5   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 6   from doing so because of his knowledge of the existing barriers and his
 7   uncertainty about the existence of yet other barriers on the site. If the barriers
 8   are not removed, the plaintiff will face unlawful and discriminatory barriers
 9   again.
10     20. Given the obvious and blatant nature of the barriers and violations
11   alleged herein, the plaintiff alleges, on information and belief, that there are
12   other violations and barriers on the site that relate to his disability. Plaintiff
13   will amend the complaint, to provide proper notice regarding the scope of this
14   lawsuit, once he conducts a site inspection. However, please be on notice that
15   the plaintiff seeks to have all barriers related to his disability remedied. See
16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17   encounters one barrier at a site, he can sue to have all barriers that relate to his
18   disability removed regardless of whether he personally encountered them).
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     22. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                              4

     Complaint
 Case 3:19-cv-02384-DMS-LL Document 1 Filed 12/11/19 PageID.5 Page 5 of 7




 1   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2   § 12182(a). Discrimination is defined, inter alia, as follows:
 3            a. A failure to make reasonable modifications in policies, practices,
 4               or procedures, when such modifications are necessary to afford
 5               goods,    services,    facilities,   privileges,     advantages,   or
 6               accommodations to individuals with disabilities, unless the
 7               accommodation would work a fundamental alteration of those
 8               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9            b. A failure to remove architectural barriers where such removal is
10               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11               defined by reference to the ADA Standards.
12            c. A failure to make alterations in such a manner that, to the
13               maximum extent feasible, the altered portions of the facility are
14               readily accessible to and usable by individuals with disabilities,
15               including individuals who use wheelchairs or to ensure that, to
16               the maximum extent feasible, the path of travel to the altered area
17               and the bathrooms, telephones, and drinking fountains serving the
18               altered area, are readily accessible to and usable by individuals
19               with disabilities. 42 U.S.C. § 12183(a)(2).
20     23. When a business provides parking for its customers, it must provide
21   accessible parking.
22     24. Here, accessible parking has not been provided.
23     25. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26     26. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                            5

     Complaint
 Case 3:19-cv-02384-DMS-LL Document 1 Filed 12/11/19 PageID.6 Page 6 of 7




 1     27. Here, the failure to ensure that the accessible facilities were available
 2   and ready to be used by the plaintiff is a violation of the law.
 3
 4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
 5   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
 6   (Cal. Civ. Code § 51-53.)
 7     28. Plaintiff repleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14     29. The Unruh Act provides that a violation of the ADA is a violation of
15   the Unruh Act. Cal. Civ. Code, § 51(f).
16     30. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
18   Plaintiff’s rights to full and equal use of the accommodations, advantages,
19   facilities, privileges, or services offered.
20     31. Because the violation of the Unruh Civil Rights Act resulted in
21   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
22   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
23   55.56(a)-(c).)
24
25
26
27
28


                                              6

     Complaint
 Case 3:19-cv-02384-DMS-LL Document 1 Filed 12/11/19 PageID.7 Page 7 of 7




 1         PRAYER:
 2         Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: December 6, 2019          CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15
16                                    ____________________________________
17                                          Russell Handy, Esq.
                                            Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
